698 N.W.2d 399 (2005)
472 Mich. 899-924
PEOPLE
v.
ZAREMBSKI.
No. 127632.
Supreme Court of Michigan.
June 28, 2005.
SC: 127632, COA: 257406.
On order of the Court, the application for leave to appeal the November 3, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted of defendant's claim that he is entitled to resentencing because Offense Variable 9, MCL 777.39, was misscored.
We do not retain jurisdiction.